THE ATTORNEY GENERAL HAS REQUESTED THAT I RESPOND TO YOUR REQUEST FOR AN OFFICIAL OPINION ASKING, IN EFFECT:
  WHETHER THE CHARTER OF THE CITY OF SHAWNEE ALLOWS FOR THE CITY TO PAY THE COST OF HEALTH AND ACCIDENT INSURANCE FOR THE ELECTED OFFICIALS OF THE CITY.
IT APPEARS THAT WE ARE UNABLE TO RESPOND TO YOUR INQUIRY BY THE ISSUANCE OF A FORMAL OPINION BECAUSE YOUR QUESTION REFERS TO A MATTER INVOLVING A CITY WHICH IS GOVERNED BY A CITY CHARTER, AND THE INTERPRETATION OF CITY CHARTERS IS IN THE FIRST INSTANCE SOLELY THE RESPONSIBILITY OF THE CITY OFFICIALS WHO MUST ACT UNDER IT AND THEIR LEGAL COUNSEL. THIS IS SO, IN PART BECAUSE THE ACTIONS THAT A CITY OFFICIAL TAKES PURSUANT TO HIS OR HER INTERPRETATION OF THE CITY CHARTER WILL BE DEFENDED, IF LITIGATION ENSUES, BY THE ATTORNEY FOR THE MUNICIPALITY. THE CITY OFFICIAL MUST THEN ABIDE BY HIS OR HER LEGAL COUNSEL'S OPINION IN ORDER TO BE ASSURED OF A GOOD FAITH DEFENSE. MOREOVER, THIS OFFICE DOES NOT HAVE THE AUTHORITY TO CONSTRUE CITY CHARTERS, BUT MAY ONLY CONSTRUE STATE LAWS AND THEIR APPLICATION.
I AM SORRY WE COULD NOT BE OF GREATER ASSISTANCE TO YOU. HOWEVER, THE CITY OFFICIALS ARE BEST SERVED BY OBTAINING THE COUNSEL OF THEIR CITY ATTORNEY, WHOSE RESPONSIBILITY IT IS TO INTERPRET THE LANGUAGE OF THE CITY CHARTER AND DETERMINE ITS APPLICATION TO THE FACTS DESCRIBED. AS PER YOUR REQUEST I HAVE MAILED A COPY OF THIS LETTER TO THE HONORABLE MAYOR OF SHAWNEE, PIERRE F. TARON.
(STEVEN SPEARS KERR)